DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 09/18/2020.
	Claims 1-19 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 09/18/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of the parent application no. 16/284,218. 

Specification



Claim Rejection - Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,796,999 (the prior art).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention was made that the claims of the Patent recite all claimed limitations of the instant application.  The claims of the instant application are merely describing the limitations of the Patent in different ways, and they are obviously anticipated by the claims of the Patent.

See the claimed element mapping below for example (in which elements 1a., 1b., 1c., etc., of the bending claims are mapped to elements 1a., 1b., 1c., etc., respectively, of the prior art):

Pending Claims:

1. A semiconductor device, comprising: 
1a.  a first semiconductor die and a second semiconductor die coupled to a substrate; 

1b.  5a middle semiconductor die coupled to the substrate and located laterally between the first semiconductor die and the second semiconductor die; 

1c.  an interconnect bridge located above the middle semiconductor die, 
1d.  wherein the interconnect bridge is coupled between the first semiconductor die and the second semiconductor die.

Claims of Patent No. 10,796,999:

1.  A semiconductor apparatus, comprising: 1c.  an interconnect bridge, wherein 
the interconnect bridge includes a footprint dimension;  
1b.  a middle semiconductive device positioned within the interconnect-bridge footprint dimension;  
1a.  a first semiconductive device and a subsequent semiconductive device positioned across the middle semiconductive device, 
1d.  wherein the first semiconductive device and the subsequent semiconductive device are coupled through the interconnect bridge …
 1a.  further including: a semiconductor package substrate onto which the first semiconductive device, the middle semiconductive device and the subsequent semiconductive device are mounted, 






Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-7, 10, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sikka et al. (US 10,580,738)
	Regarding claim 1, Sikka discloses a semiconductor device, comprising: 

	5a middle semiconductor die 141 coupled to the substrate 104 and located laterally between the first semiconductor die 140 and the second semiconductor die 140; 
	an interconnect bridge 130 located above the middle semiconductor die 141, wherein the interconnect bridge 130 is coupled between the first semiconductor die 140 and the second semiconductor die 140  (thermally and/or physically coupling).

	Regarding claims 2, 3, Sikka discloses the semiconductor device of claim 1, wherein the interconnect bridge 130 couples to a bottom surface of the first semiconductor die and/or to a 15bottom surface of the second semiconductor die.  
	Note that since the interconnect bridge (or lid) 130 is thermally and/or physically coupled to the first and second semiconductor dies 140, the bridge 130 is thermally/physically coupled to the entire dies 140, including the bottom surface of each of  these dies.

	Regarding claim 4, Sikka discloses the semiconductor device of claim 1, wherein a bridge die 130 and/or 114 metallization faces the middle semiconductor die 141.  See fig. 2.

	Regarding claim 205, Sikka discloses the semiconductor device of claim 1, wherein the interconnect bridge 130 is wider than the middle semiconductor die 141.  See fig. 2.

	Regarding claims 6-7, Sikka discloses the semiconductor device comprising all claimed limitations.  Note that the semiconductor dies in the Sikka invention can be any known semiconductor die, including graphics processor and/or core processor.  This is just a matter of selecting suitable kind of semiconductor die for a particular application of the device, and it would involve only routine skills in the art.

	Regarding claim 10, Sikka discloses a semiconductor device, comprising: 
	a first semiconductor die 140 and a second semiconductor die 140 (see fig. 2) coupled to a substrate 104; 
	a middle semiconductor die 141 coupled to the substrate 104 and located laterally between the first semiconductor die 140 and the second semiconductor die 140, wherein the middle semiconductor die 141 5has a thickness less than one or more of the first semiconductor die 140 and the second semiconductor die 140 (see fig. 2); 
	an interconnect bridge 130 or 114 stacked with the middle semiconductor die 141, wherein the interconnect bridge 130/114 is coupled between the first semiconductor die 140 and the second semiconductor die 140.

	Regarding claims 14-17, Sikka discloses the semiconductor device comprising all claimed limitations.  See the rejections of claims 4-7, respectively.

9.	Claims 1, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 10,504,847)
Regarding claim 1, Chang discloses a semiconductor device, comprising: 
	a first semiconductor die 110-1 or 110 (see fig. 1F, fig. 6) and a second semiconductor die 110-2 or 110 coupled to a substrate 102 or 150; 
	5a middle semiconductor die 120 (physically) coupled to the substrate 102/150 and located laterally between the first semiconductor die and the second semiconductor die; 
	an interconnect bridge (conductive wire formed in substrate/redistribution layer 150, directly above die 120a, connecting to conductive pillars 112 surrounding die 120, fig. 4), located above the middle semiconductor die 120a, wherein the interconnect bridge is coupled between the first semiconductor die 110 and the second semiconductor die 110.  

	Regarding claim 10, Chang discloses a semiconductor device, comprising: 
	a first semiconductor die 110 (fig. 6) and a second semiconductor die 110 coupled to a substrate 102/150; 
	a middle semiconductor die 120 coupled to the substrate and located laterally between the first semiconductor die 110 and the second semiconductor die 110, wherein the middle semiconductor die 120 5has a thickness less than one or more of the first semiconductor die 110 and the second semiconductor die 110; 
	an interconnect bridge (conductive wire formed in substrate/redistribution layer 150, directly above die 120a, connecting to conductive pillars 112 surrounding die 120, fig. 4) stacked with the middle semiconductor die 120, wherein the interconnect bridge 

	Regarding claim 11, Chang discloses the semiconductor device of claim 10, wherein a combined thickness of the middle semiconductor die 120 and the interconnect bridge is less than or equal to a thickness of the first semiconductor die 110.  See fig. 6.
	
	Regarding claim 1512, Chang discloses the semiconductor device of claim 10, wherein a combined thickness of the middle semiconductor die 120 and the interconnect bridge is less than or equal to a thickness of the second semiconductor die 110.  See fig. 6.

Claim Rejections - 35 U.S.C. § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sikka et al. (US 10,580,738) 


	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that this is just a matter of selecting suitable material for the interconnect bridge 130, and it would involve only routine skills in the art.

Conclusion

12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        September 11, 2021